DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9, 13-16 and 18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0133620).
In re claim 1 Lee discloses a display substrate (Fig 2-4, Fig 4 copied below), comprising: a backplane (100); a transistor layer (where transistor T is located) on a side of the backplane; a first planarization layer (171) on a side of the transistor layer away from the backplane; an auxiliary cathode layer (190) on a side of the first planarization layer away from the transistor layer; a second planarization layer (172) on a side of the auxiliary cathode layer away from the first planarization layer; and a light-emitting element layer (200-250) on a side of the second planarization layer away from the auxiliary cathode layer, wherein the light-emitting element layer comprises a primary cathode layer (250) electrically connected to the auxiliary cathode layer (through second auxiliary cathode layer 210).

    PNG
    media_image1.png
    428
    521
    media_image1.png
    Greyscale

In re claim 2 Lee discloses that a material of the first planarization layer and a material of the second planarization layer are organic insulating materials (¶78, ¶96).
In re claim 4 Lee discloses a pixel defining layer (220) for defining a pixel light-emitting opening; an anode layer (200) on a side of the second planarization layer away from the auxiliary cathode layer, wherein the anode layer is electrically connected to the transistor layer (through CH3 & CH4); and a light-emitting function layer (240) on a side of the anode layer away from the second planarization layer, wherein the light-emitting function layer is in the pixel light-emitting opening; wherein the primary cathode layer is on a side of the light-emitting function layer away from the anode layer.
In re claim 5 Lee discloses a conductive layer (210) that is on the same layer as the anode layer and is isolated from the anode layer; wherein the primary cathode layer is electrically connected to the conductive layer through a first via-hole passing through the pixel defining layer (¶59), and the conductive layer is electrically connected to the auxiliary cathode layer through a second via-hole (CH5) passing through the second planarization layer.
In re claim 7 Lee discloses that an orthographic projection of the first via-hole on the backplane at least partially overlaps with an orthographic projection of the second via-hole on the backplane (per Fig 4 as the gaps in bank 220 overlap CH5).
In re claim 9 Lee discloses a display area (Fig 2, where pixels are located) and a peripheral area surrounding the display area (outside of the pixels), the auxiliary cathode layer being disposed in the display area (¶46).
In re claim 13 Lee discloses a display device, comprising: the display substrate according to claim 1 (¶40).
In re claim 14 Lee discloses a manufacturing method (Fig 5A-5H) for a display substrate (Fig 2-4), comprising: forming a transistor layer (T) on a side of a backplane (100); forming a first planarization layer (171) on a side of the transistor layer away from the backplane; forming an auxiliary cathode layer (190) on a side of the first planarization layer away from the transistor layer; forming a second planarization layer (172) on a side of the auxiliary cathode layer away from the first planarization layer; and forming a light-emitting element layer (200-250) on a side of the second planarization layer away from the auxiliary cathode layer, wherein the light-emitting element layer comprises a primary cathode layer (250) electrically connected to the auxiliary cathode layer (through second auxiliary cathode layer 210).
In re claim 15 Lee discloses that the forming of the light-emitting element layer comprises: forming an anode layer (200) on a side of the second planarization layer away from the auxiliary cathode layer, wherein the anode layer is electrically connected to the transistor layer (through CH3 & CH4); forming a pixel defining layer (220) covering the anode layer, the pixel defining layer being provided with a pixel light-emitting opening exposing at least a portion of the anode layer; forming a light-emitting function layer (240) in the pixel light-emitting opening and on the anode layer; and forming the primary cathode layer on a side of the light-emitting function layer away from the anode layer.
In re claim 16 Lee discloses that in a process of forming the anode layer, a conductive layer (210) that is on the same layer as the anode layer and is isolated from the anode layer is also formed; the forming of the conductive layer comprises: forming a second via-hole (CH5) passing through the second planarization layer, the second via-hole exposing a portion of the auxiliary cathode layer, and forming the 
In re claim 18 Lee discloses that an orthographic projection of the first via-hole on the backplane at least partially overlaps with an orthographic projection of the second via-hole on the backplane (per Fig 4 as the gaps in bank 220 overlap CH5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Lee discloses a first and second planarization layer but is silent to the thickness of said layers. However it would have been obvious to one of ordinary skill in the art to form the layers in the claimed thicknesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Note that the thicknesses of planarization layers are result-effective in that they must be thick enough to planarize the underlying features but should not be overly thick so as to enlarge the device.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 4 and 15 above, respectively, and further in view of Lee et al. (US 2018/0122882, hereinafter Lee ‘882 to avoid confusion with Lee ‘620 which was previously cited).
Lee discloses a shielding layer (¶66) between the backplane and the transistor layer, wherein an orthographic projection of the shielding layer on the backplane at least partially overlaps with an orthographic projection of the light-emitting function layer on the backplane (Fig 4, as the shielding layer 
Lee ‘620 discloses a buffer layer (Fig 2, 104) disposed between a light-shielding layer (102) and a transistor layer (T2). Lee ‘620 discloses that such a buffer layer can prevent the diffusion of moisture or other contaminants from the substrate (¶35). Therefore it would have been obvious to form the buffer layer as disclosed by Lee ‘620 in the device and method of making the same as disclosed by Lee in order to prevent the diffusion of moisture or other contaminants from the substrate.

    PNG
    media_image2.png
    499
    769
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 6, 8, 10, 11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re claims 6 and 17 Lee discloses that the orthographic projection of the first and second via-holes overlap and it would not be obvious to modify Lee such that they do not as this overlap is where the conductors in both via holes are connected.
In re claim 8 Lee does not disclose that the auxiliary cathode has a grid shape. While grid shapes are known for auxiliary electrodes they are not disclosed in the art with the configuration as in claim 1.
In re claim 10 Lee is silent to the connection of the cathode layers to common ground and other art does not sufficiently disclose such connections in combination with the other structure claimed to render such a connection obvious.
In re claims 11 and 19 while Lee discloses a transistor as in claim 11, Lee does not disclose that the third-via-hole passes through the first and second planarization layers, instead the third via-hole (CH3) of Lee solely passes through the first planarization layer, nor would it be obvious to modify this as the presence of two anode electrodes (180 & 200) is integral to the advantages provided by the device disclosed by Lee where the lower anode electrode is provided between the two planarization layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896